Citation Nr: 0304724	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for nonservice-connected pension.

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service for 82 days, from January 31 
to April 23, 1966, including one day post-discharge for 
authorized travel.

This appeal is from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The rating addressed a claim for 
entitlement to pension benefits including on an 
extraschedular basis, which the RO denied on the merits.  The 
statement of the case (SOC) noted the bar to pension 
benefits, and informed the veteran of disallowance of the 
claim on legal grounds.  The Board will not reach the merits 
of the allegation of permanent and total disability, which 
are moot for reasons explained below.

The Board of Veterans' Appeals (Board) remanded the case in 
January 2001, because the veteran had timely requested a 
hearing before a member of the Board (now Veterans Law Judge) 
at St. Petersburg RO.  See 38 U.S.C.A. § 7107(d) (West 2002).  
The RO scheduled the requested hearing, and the veteran 
sought postponement because of illness.  The RO rescheduled 
the hearing, and the veteran cancelled the day of the hearing 
because of unidentified "problems."  She did not request 
rescheduling in accordance with regulation or request another 
hearing after writing to explain a good cause for failing to 
report.  See 38 C.F.R. § 20.704(c), (d) (2002).  The Board 
will proceed without entertaining any further requests for a 
hearing.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing these issues. 




FINDING OF FACT

The veteran had active service in the Marine Corps from 
January 31 to April 22, 1966, a period of less than 90 days.


CONCLUSION OF LAW

The veteran does not meet basic eligibility requirements for 
nonservice-connected pension benefits.  38 U.S.C.A. 
§ 1521(a), (j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002), prescribed VA's duties to notify claimants for VA 
benefits of forms and information necessary to submit to 
complete and support the claim, to provide necessary forms, 
and to assist the claimant in the development of evidence.  
VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The Secretary of Veterans Affairs has argued that there are 
cases that do not fall under the provisions of the VCAA, such 
as where there is no dispute over the facts and the law is 
dispositive, or where the law and the facts as they existed 
at the time of the decision from which an appeal is taken 
must control, and further development of evidence could not 
now change the prior decision.  See Livesay v. Principi, 14 
Vet. App. 324, 325-26 (2001) (Ivers, Judge, concurring) 
quoting Secretary's Supplemental Brief at 13-15 in Holliday 
v. Principi, 14 Vet. App. 280 (2001).

Furthermore, "the Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  De la 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, there is no dispute over the facts.  Solely the law 
controls the issue.  There appears to be nothing that could 
be done to assist the veteran to develop evidence to 
substantiate her claim, and the RO has informed her of 
applicable law in the SOC and a supplemental SOC.  VA has 
not, therefore, breached any duty under the VCAA in this 
case.

II.  Basic Eligibility for Pension Benefits

The Secretary is authorized to pay a pension to veterans who 
are permanently and totally disabled from causes that are not 
service connected and who meet certain basic eligibility 
requirements.  38 U.S.C.A. § 1521(a), (j) (2002); 38 C.F.R. 
§ 3.3(a)(3) (2002).  The veteran served from January 31 to 
April 22, 1996, and upon discharged was authorized travel 
home, to arrive home the next day.  She served for 82 days.  
A veteran must have served for 90 days, beginning, ending, or 
entirely during a period of war, or have been discharged 
because of a service-connected disability, or have an 
aggregate of 90 days or more of service in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002).  Discharge for 
service-connected disability means "discharged or released 
from such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability."  38 C.F.R. 
§ 3.3(a)(3)(ii) (2002).

In short, the veteran does not meet the legal requirement of 
time in service or discharge because of disability adjudged 
service-connected or shown in official records.  The official 
service record shows she was discharged for unsuitability.  
The Marine Corps Aptitude Board report of April 1966 was that 
she had "no mental of physical condition which would warrant 
her discharge by reason of physical disability."

When a claim seeks a benefit not provided by law, that claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Whereas the veteran seeks pension benefits without 
the requisite service, her claim is for a benefit not 
provided by law.


ORDER

Whereas the veteran does not have basic eligibility for 
pension benefits, the claim is denied.



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


